Citation Nr: 1751369	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO. 14-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel











INTRODUCTION

The Veteran served in the Navy on active duty from May 1981 to January 1992, and in the Naval Reserves from January 1992 to January 2002, including service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

Upon review of the record, the Board finds that further development of the evidence is necessary. 

A VA examination regarding the Veteran's diagnosed Parkinson's disease took place in July 2013. See July 2013 Compensation and Pension Exam Report. The examining physician stated that "[t]here is no evidence that Parkinson's disease is a [presumptive] condition of [G]ulf [W]ar." Id.

The Board finds that the July 2013 VA examination is inadequate. The examining physician did not provide a well-reasoned medical opinion as to the etiology of the Veteran's diagnosed Parkinson's disease. Once VA undertakes an examination, even if not required to do so, an adequate one must be produced. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Accordingly, a remand is necessary to obtain a VA examination regarding the nature and etiology of his Parkinson's disease. Specifically, the examiner must determine whether the Veteran's Parkinson's disease is caused by or related to his service, including, but not limited to, his service in the Southwest Asia Theater of Operations during the Persian Gulf War. 

In addition, the Board notes that the Veteran reported serving in the Naval Reserves from January 1992 to January 2002. See June 2013 VA Form 21-526, Veteran's Application for Compensation and/or Pension. However, military personnel records associated with the claims folder do not reflect this period of service. As such, the RO must obtain any outstanding military personnel records verifying his periods of service in the Naval Reserves, as well as any outstanding service treatment records (STRs) from that period. Finally, the RO should also obtain any outstanding VA or private treatment records and associate them with the claims folder.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA or private medical records and associate them with the claims file. In addition, ensure that any outstanding pertinent military personnel records and STRs from the Veteran's service in the Naval Reserves are associated to the file.

2. Following completion of the above, afford the Veteran a VA examination to determine the nature and etiology of his Parkinson's disease. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Parkinson's disease is related to his service, including, but not limited to, his service in the Southwest Asia Theater of Operations during the Persian Gulf War. The examiner should provide a complete rationale for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the Veteran's claim for service connection based on the new evidence of record. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

